Citation Nr: 1826855	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease with stable angina (CAD).

2.  Entitlement to an effective date earlier than September 19, 2011, for the grant of service connection for CAD.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

(The issue of entitlement to an effective date earlier than December 1, 1983 for a total disability evaluation based on individual unemployability (TDIU) will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1964 to October 1975, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  

The issues of entitlement to an increased rating for CAD and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents coincident with his service in Vietnam.

2.  VA received the Veteran's initial claim for service connection for a cardiovascular disability, claimed as secondary to herbicide agent exposure, on January 25, 1990.  
3.  The Veteran was diagnosed with stable angina on September 19, 2011.  


CONCLUSION OF LAW

An effective date prior to September 19, 2011, for the award of service connection for CAD is not warranted.  38 U.S.C. §§ 1116, 5110 (2012); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that an effective date prior to September 19, 2011, is warranted for the award of service connection for CAD, as he has received treatment for his disability since 1978.  See August 2016 Board Hearing at 2.  

The effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 135 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a Veteran, it is not required to conjure up claims not specifically raised.  Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

While the Veteran may have experienced CAD symptomatology prior to September 19, 2011, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease," including ischemic heart disease.  38 C.F.R. § 3.816.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, which, in this case is August 31, 2010.  See 38 C.F.R. § 3.816(c)(1)-(3). 

Ischemic heart disease encompasses the following disabilities: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.   See 38 C.F.R. § 3.309(e).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1)or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

In the instant case, as the Veteran served in Vietnam and has a diagnosis of CAD, he is considered a "Nehmer class member" and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  

Initially, the Veteran applied for service connection for a cardiovascular disorder in January 1990, which was denied in an unappealed August 1994 rating decision.  However, in September 2011, VA informed the Veteran that his claim was entitled to review under Nehmer and in an October 2011 rating decision, the RO granted service connection for stable angina (and later CAD) on a presumptive basis, effective September 19, 2011, the date a VA examiner diagnosed the Veteran with stable angina.

As VA did not deny compensation for ischemic heart disease in a decision issued between September 25, 1985 and May 3, 1989, the Veteran's claim for an earlier effective date is not covered under 38 C.F.R. § 3.816 (c)(1).  Additionally, because the Veteran's claim was received more than one year after his separation from military service, the exception at 38 C.F.R. § 3.816 (c)(3) is not applicable. 

In light of the above, because the Veteran's claim was received on January 25, 1990, which is between May 3, 1989 and August 31, 2010, the Board finds that the effective date shall be assigned according to 38 C.F.R. § 3.816(c)(2), which provides that the proper effective date is the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  

VA received the Veteran's claim for service connection for a cardiovascular disability on January 25, 1990.  No earlier documents can be construed as a claim for benefits for a "covered herbicide disease," specifically relating to ischemic heart disease.  Further, the Veteran does not contend that he filed an informal or formal claim for a cardiovascular disability prior to January 25, 1990, and the record does not reflect otherwise.  Instead, he asserts that the effective date for service connection for CAD should be the date he initially sought treatment for his heart.  However, as noted above, treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. 
§ 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  Therefore, the Veteran's arguments go to the question of when entitlement arose.  

A review of the record reveals recurrent complaints of chest pain beginning in June 1975.  A June 1975 service treatment record documents the Veteran's report of precordial chest pain, however the contemporaneous electrocardiogram (EKG) and chest x-ray were negative.  A May 1976 VA examination revealed regular rate and rhythm and the chest x-ray was normal.  A 1978 hospital summary notes a EKG finding of sinus tachycardia, minimal nonspecific T-wave changes, otherwise normal.  The August 1984 VA examination report reflects that the Veteran complained of chest pain.  Additionally, a 1984 psychiatric hospital summary notes the Veteran's use of the medication Inderal.  In March 1985, he complained of chest pain lasting for three weeks and the assessment was chest pain likely related to his anxiety.  A February 1988 complaint of chest pain was assessed as related to gas and reflux.  On VA psychiatric examination in May 1989 and December 1992 he described panic symptoms occurring in public situations that include palpitations and chest tightness.  A July 1989 VA admission notation for his acquired psychiatric disorder revealed a normal chest x-ray and EKG.  

In May 2002, the Veteran sought treatment at a private hospital for chest pain, nausea, and vomiting.  He was treated with nitroglycerin and a gastrointestinal cocktail (GI cocktail).  The EGK was determined to be abnormal.  Notably, his cardiac enzymes were negative for myocardial infarction.  He was noted to have two risk factors for coronary artery disease, hypertension and hypercholesterolemia.  He was instructed to follow-up with VA for a nuclear cardiac stress test.  Subsequent VA clinical testing, specifically, a myocardial perfusion scan conducted in May 2002, confirmed no evidence of ischemia or prior infarction and the ejection fraction was estimated to be 64%.  

Additionally, VA treatment records in October 2008, April 2010, and February 2011 found no chest pain suggestive of angina, palpitations, or shortness of breath on exertion.  Following clinical testing, the Veteran was diagnosed with angina on VA examination dated September 19, 2011.  

Thus, the earliest date that an ischemic heart condition (namely, CAD and angina) is documented in the claims file is September 19, 2011.  See September 2011 VA Examination Report.  The Board acknowledges the August 2016 VA examination report states that the date of diagnosis for the Veteran's CAD was "2008" and the September 2011 and September 2012 VA examination report states that the date of diagnosis of angina was "2006" and "1988," respectively.  The noted dates of diagnoses conflict with the contemporaneous evidence outlined above and are therefore of no probative value.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

In his July 2012 written statement, the Veteran asserts that his prescription of Nitroglycerin and Inderal in the 1980's is evidence a heart disorder prior to September 2011.  See also October 2011 Report of General Information.  In support of his claim, he submitted an internet article that explains that Inderal (propranolol oral) is used to treat high blood pressure, abnormal heart rhythms, heart disease, angina, and migraine headaches.  However, there is no competent evidence to link this Veteran's use of nitroglycerin and Inderal to a diagnosis of ischemic heart disease.  Id. 

Furthermore, the Board has considered the Veteran's lay statements and his contention that he had ischemic heart disease as early as 1978.  The Board, however, finds that the competent and probative evidence of record, namely, the objective medical tests, do not show that the Veteran's ischemic heart disease arose prior to September 19, 2011.  The Veteran is competent to attest to his symptoms; however, he is not competent to diagnose ischemic heart disease, as such requires medical expertise in the cardiovascular field.  For these reasons, the Board concludes the "date entitlement arose" is no earlier than September 19, 2011.  

Because the record shows that the Veteran's claim was received by VA on January 25, 1990 and his CAD manifested after the date of claim, the Board finds that September 19, 2011 (the date entitlement arose) is the appropriate effective date for service connection for CAD.  Consequently, the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and an effective date prior to September 19, 2011 is not warranted.  


ORDER

Entitlement to an effective date prior to September 19, 2011, for the award of service connection for coronary artery disease with stable angina is denied.  


REMAND

During the Veteran's August 2016 Board hearing, he testified that he suffered an cardiac event in November 2015 and was hospitalized at Conway Medical Center.  See Board Hearing Transcript at 6-8.  However, these treatment records have not been associated with the claims file and must be obtained on remand, as well as any outstanding VA records.  

Additionally, while the July 2015 VA aid and attendance examiner determined that the Veteran was not in need of regular aid and attendance of another person due to his service-connected disabilities, subsequent VA treatment records indicate that the Veteran received home health assistance from January 2016 to March 2016, suggesting a worsening of the Veteran's disabilities and warranting an additional VA examination to evaluate the current effects the service-connected disabilities have on his ability to perform activities of daily living. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include but not limited to:

(a) Cardiology/Gastroenterology Associates of Myrtle Beach, P.A.;
(b) Conway Medical Center/Hospital/Physicians Group, to include the complete November 2015 hospitalization records, and any records of subsequent treatment.

If any records are unavailable, document this finding in the claims file and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination to determine whether he needs the regular aid and attendance of another person or is housebound as a result of his service-connected disabilities.  All indicated tests and studies must be conducted and all findings reported in detail.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


